El Juez Asociado Su. Wole,
emitió la opinión del Tribunal.
En este pleito el apelante estableció recurso de apelación del fallo dictado por la Corte de Distrito de San Juan á princi-pios de Julio. No se bizo diligencia alguna para establecer la apelación ante esta Corte Suprema basta el día Io. de Diciembre de 1904. En ese día los apelados comparecieron y presentaron un?i moción para que se desestimase la apelación, por la razón de que el nuevo Reglamento de esta Corte empezó á regir el día Io. de Noviembre de 1904, y que el apelante babía dejado de cumplir con las prescripciones de la regla 50, que prescribe que el apelante presentará copia de los autos en esta corte dentro de los 20 días á partir de la fecba en que la apelación baya sido establecida.
La moción fué discutida el día 12 de Diciembre de 1904, habiendo manifestado el abogado de los apelados que aunque los Sres. Diaz y Texidor comparecieron en la Corte inferior como abogados de la parte contraria, sin embargo el Letrado Sr. Texidor babía sido el abogado defensor en este pleito; que el Sr. Texidor había estado ausente en Europa y que se babía esperado su regreso con el objeto de someter la copia d,e los autos para su aprobación y para hacer las adiciones que creyese conveniente; que los documentos se estaban prepa-rando desde principio de Octubre, y que el dicho abogado del apelante, se babía dado prisa en preparar los autos, pidiendo á la Corte que excusase su rebeldía por motivo de haberse cambiado el procedimiento. El Letrado además alegó en su declaración jurada, que él entregó al Sr. Texidor una copia de los autos en el momento en que fué notificado de la mo-ción por la cual se pidió la desestimación. El Letrado citó también al Tribunal el párrafo 5079 del Tomo 3o. de Estee’s Pleading.
La Corte ha examinado las reglas y procedimientos del *561Estado de California y encuentra que son algo distintas de las nuestras.
La Corte Suprema de California en casos apropiados ha excusado á un apelante que según la ley se hallaba en rebeldía, y como un caso que puede servir de ejemplo es el de Carter vs. Paige, publicado en el Tomo 77 de las Decisiones de California, página 64; pero cada caso de ésta naturaleza debe regularse según las circumstancias que concurran especial-mente.
Nuestra propia regla 64 prescribe que Lf Corte puede desestimar la apelación cuando el apelante dejare de cumplir con el Reglamento. Las prescripciones del Artículo 50 son liberales en lo que se refieren á extensión ó á prórroga de tiempo y el Tribunal insistirá generalmente en que se cumpla estrictamente con esa regia, pero en el caso presente en aten-ción al tiempo en que se interpuso la apelación, á los esfuerzos del apelante para cumplir con los demás requisitos del Regla-mento y por razón de la fecha reciente en que empezó á regir y á la novedad del procedimiento, el Tribunal ejercerá la dis-creción que tiene para declarar sin lugar la moción presentada para que se desestime la apelación.

Sin lugar la moción.

Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos Hernández, Figueras y MacLeary.